,
t                                                                              so


                    OFFICE   OF THE ATTORNEY GENERAL       OF TEXAS
                                       AUSTIN




        Ronorrble konard Olrlton,  Coadrrloarr
        mreau  d Labor 8ta816tLtor
        hutIn, lwxar

                                             Opinion Ro. 04et1
                                             !?81  OoaNiot 4f Tl48?8   rQpearln&   In
                                                  &QXOQ?btiOn
                                                  Roxlly and ?a
                                                  hrod Of tba B




                       *.In the Approprlrt
                there la 8 oonfliot     in
                'Nre8tling bnd of the Bu




                year ahall be alloceted end traneferred one-fourth to
                the arsilabla Aho    Fund and three-iourthr to the General
                3eoeoue Fund.'
Ronorablo Leonard Cerlton       - pa@ e


               *Tbo latter rider    had boon carrIO   on the Ap ro-
        priatlonr   Bill for tho    prorfour blonnltm   ~194143 P 1 and
        It  18 ballorod that it     wa8 lnalu4od mOrO1 tbrougb type-
        graphloal   error ln ttio   prlallng  or tbo b J 1.
                TV@ rhould like rour opinion a8         to the gotomlng
        rldor    a8 lnteadod by the Portpei&th           lagirloturo.~
                The prOVi8iOn8 Of th8 8pprOQri8tiOa bill rbt0rr.d   to by
you   rpporr     ln the Mnoral   and Spolal Im8 of the Fort*-flghth
L#:$turo,          Rogulaz 908810~, 1943, Chapter 400, p. 8136, lt pp.
   -     .
            The ilrat   lrldor-   lppoar8 on pa&o 959 immodlatol~ iol-
10~bg     thelteml8@d and 8prOifiO 8~i~~Op~lafIODI for ‘881a~ia8
ld k!8intOiX8nOOw t0 be PSid Out Of th0 I)OXiw 8nd 'rYrO8tliw md
and prarorikr      “any bl8nOa    in OS0088 Of $s.UOo.oo” to bo lllooatod
and tranri8rreU     at tbo olooe of oath ri       1        Thr other *riderR
followa tha itonlred      l~~roprlatlonr i,d%al?:%         and “Xalntenaao~
and Mi80olfa~~0~8~,     out of tho Bollor   fnopeotlon Yund, and at tho
01080 Of the d1ffOrOnt 1iiOpY lffOOt&$ th0 rWIStI8OIIt Of tho BUZbaU
Of bbor   Stati8tiO8    On Vae    960. Xlth 8QOOiiiO rofor.noo     to tb
8amO Boxing end Wro8tling.&lfOrOOmont       &lad,   tho lO~i8lativO 18n-
sUmgO thaa in8WtOd OOlPaDIInd8     “any balenO*- iB 8dd fUUd to bo al-
looated and tran8temd.          Both QtOVi8lM8 Ot tk 8amO bill      lr.
idantioal in 18B&w6a,        lxOOpt   th8t   the tint        in   pO8%tion   in tha
bill rrqolror  the lllooatloa and traM?Or of aan~ balaaoo in of-
0808 Of #i,CCC.CC" whllo tho 18ttOF irr VO8ltiOll rOqU1rOO 881d
lllooatlon  and tranrfer to bo aado a8 to want bal~noo.~
           %lla we rocognizo that probable 4oalrablllty from the
ataodpoint 0r efffolont adminl~tratloo 0r the Boxing and -.~2astllne
         of your office would lqol a ruling which woUld permit
,niVl8lOLl
the retention of the jS,OOO.OO balanoo,    thus ~lrlag affsot to the
first expression appearing  in the bill,   :e here c.ncluded that
tke adjudicated law Is otherwise. Esrlng aoucht In vain for a
reasonable mean8 of construction which muld tire llfo and iltslltp
to eaoh prorlrlon, wc cannot eaoapa the oono1u8lon that them la
lrreoonollrbl8 oonfllot - that It wculd be -,hy810811~lmpo~albls
to allooats and tranatsr *any balance In 0x0886 of -3,000.00w
and at the aam t1.m to allocate and trsnrfer “eny balanoa* In
said fund *at the olosa of each flaorl   fecr.R
                                                                             92




Eonorabla Leonard Carlton, page 3

           Tho OOnOlU8iOn thua roaohod. require0 an an8wor to the
quO8tiOli: A8 batram OOnfliOting prOVi8iOn8 Of the 8Olne enactment
of th0 fdgi8laturo, whfoh rhould prevail?
             blthoudh the rule h88 boon Orlflolzo4       a8 *P’pruel~ lr b itr a
(Smith Ve Board Of hU8t.08      Of Barn08 Oity,    198 Cal, 301, 245 P.
113). in 8ooordaaoo    with the prlnolplo     that tho 188t lxpra.8810~
of the Iogirlrtit~    will 18 tho law, in oaao or oonfllotlng          pro-
ririoa8    In tho 8amo rtatute, the vrovaillne     line oi authorltr       aa
lBBO-006 by tho mOjOritf Of OOUrt8 paa8iB& UPOB the qUo8tiOB in
thi8 Oouatr~ 8Oom8 orO?whdmin       thailtp     f88;o.     olat of tlma
or order of rrr8ngomont pror81 P 8.                       1 696( Groat
Ror.thera Ry. Co, 1. 0. S., 165 F. 945, i4 6. C.‘A.          93 afflrnrsd
208 U. 8. 452,    23 S. Ct. 313, 52 L. Rd. 567; U. S. vm'J80k80n,
143 ?. 703, Tb C. 0. A. 41, rotorrl~        0. 0. Xx part8 J80k8On,
140 ?. 266; u. 8. 1. Updlh,       2% ?. td TIb l   , rrlmad,    0. a. A.,
S2 ?. ad 1, oertlorari granted, litlrmod 201 0. 9. 489,           60 5. Ct.
569,    74 L. Ed. 984; IB ro Rlohardr,   0. 0. A., 96 F. 935; Roynold8
v. 0. s. 98 ot. Cl. 160.
            For   08808 to the ra.no~soot, from olghteen         8t8tO8 Of
tho anion   800   59 C. J. 999, 8 596, note 88.
          Texaa ha8 olearly  iollond    t: Is rulo of naoaasary oon-
atruotlon la the oaso of Parrhall    v. State, 62 Tax. Cr. R. 177,
198 s. w. 767, rrom which we quota the following:
            a *l *    ‘Tha           8eOtiOM  or prOvi8lOa8
                        . dlS’SaraBt
                                --    . .
      of   the *am   statute or ooao 8houla bo 80 oonrtruod a8
      to harmonize    and give   offect   to aaoh, but,   if   thoro



     Van Horn v. Stats, 46 Nab. 62, 64 N.-T:. 365; Omaha -
     Real Est. B. T. Co; v. Fxagaco'u, 47 Keb, 502, 66 N. Y.
     656. And: 'If a conflict exists between ti~#o  statutes
     or provisions, the earlier in enactment or position 19
     repealed by the later. "Legea posterlores prlores oon-
     trarlas abrogant." we       thprp is an m
Bonorrblr    Leonard   Carlton, pago 4


                                                      r motion      18
                                                      over repugnant
                                                      todrndt        tP
                                                        iI rppl i:.b:;’
     when     a0 rorron8bla     lonhuotion         ~111 hamoalse        the
     p8rtk      It   18 prorumad   that   eaoh     part   OS a rtatde
     1 8               to
            lntr a do 4 0080t ~1 1 l     rmry oOhrr prt; that
                                        th
     no p8rt     18 intend06   to rntoaanlre     the 6rnrrrl     par-
     po8e oi tha lnrotmnt.          TO O,rOOrtBin   the 186i818tiV@
     infant    every part oi lI rot, 8nd other sot8 ln par1
     rutorlr,     lr e to bo aon#ldered.       one part        0r
                                                             an rot
     mu rartrlot      mother    prrt - an early reotlon a later,
     sad rlor nrrr~        but, if   oa 0 prrt  ir 80 out of line
     with other prrtr 8ab the 6enarrl          porporrof the l8t
     that  it om only oporrt8 br wholly noutrdlrla6            8010
     other .pIrt; then ,thelater pOVl8lOn 18 supreme, 81
     lx p r er rthe   lnglrkrt   .wlll OS the lawmaker.    Aanoe It
     %B'8 -0     that   lhera thr grOT180 Of 8Q 8Ot i8 direOt-
     ly npwnrat       to the gurvleu,     the latter  18 rrporlrd
     by   it.’ bw18'        suthorland'm   st4t.     0on8t.     8 mo.     *   l   l-
     (Ilqph8818Our8).
             To the 88x0 lffeot,    800    Stetonr t.         State,    70 ‘hr.        Cr.
R. Sbb,   169 8. K. 508.
            Th18 rlrw 18 8tmn&bll8d     by Our holdlne ti oplnlon
Ro. 0-5369, Wherein thi8 d8FIrtJHnt 888 OOn8lbOrlne:OOdllOtln~
prOTiliOa8 in 8pprOpri8tiOli8    iOr th8 Oertffi0.t. Of Tit18 Diririon
from Certiflortr   Of Tltlo f8tr in th8 El&may Ad.       Ch. 4OC hOt8
43ru hp., 8upr8, at p. 946. One provl8o lhlteb       tbo  ppropristion   l
to :17S,GOC.C0. fc o parapra;b follo~\ln~tte povlao,       ex~endltcra
of 8ufri0b33t 0*7tirhte       0r title fees to ad2lnlster the act was
euttorlzed.    Tt.eo;lnioc on the ruestlon iLOOlOGd is as follows:
             "Clnr?ethere 13 6 d!rect codllct   bet+ssn tkcae
     t;;oprOvi8 tons, *hlct can.ot :e resolved b;'the appll-
     cation of eny other rule     of 8tstutory coztructlon,   .:e nust
     ry;ly the rule that in osm of oonflict bet,weensror:slons
     of the 86...e  enoctzant, tte ~rooirlon  lost in point or &OSi-
     t;on    In tha Aot oor.trole, orithe ttieorythot it 16 the
     latest osprerrlon of tte laplrlatlve *ill. ttrven8 v.
     Stl8al,   159 5. ::. 505. Thus ths protlro is ruprs8ded by
     the prr8errph 8UOOe~dinf it.
Honenblr           Leonard Carlton,             saga     8



                   -It
                h88 ken                    8ted that the OOnfllet   18 to
        k J'O801V.d br                     8 the P r OdSO l8 81l lg p r o                               p r l8-
        tiU irortb, bm8rQl               fiMd.   % khlr US OBllaOt 8@‘...
        It is mot tha             prorlnoo et 0on8trootloa to r8rl tb
        W8dE6     et UB8mbi~UOUB &w                              0 in       order     t0    Weid    8
        roatliot   betuooa portions of                       f bo 18wr              3518    18 le#lr-
        lrtioa   - - not Lnt8rpnt8tloB.”

                   IE our oplnlon ??o. 04SI9,                      it U88 helA4r

                   ‘%I ~10~ of the ton8oh8    l8thorltle0,                                  it mill
        k     l0.E         irr 0080 Of rOp8#BUO~ ktr0.E                                        pro-
                         of tho
                      tht                                                                  tW0
        rlrlou                      rut&e,         the        rterloor Ln p08ltlon
        ehsuld be             lnnetfootrrk                      the later lxpre8rlon
        Of    tk     h       818tW.*            artla#       89 wlhu8 Jurleprobonoo
        169    rrd       8   ten8    1.      -8kte 88pm.
                             lontlnood
                             that   the two provl8loa8 of the lp p                                         ro-
prlrtloa                    l qUr8tiW
                              m   h   irnOOnOilBb1~      lontliot, in
~10~ of th e  lb8vt 8uthorltl88, tha l8tt8r      lxprerrloa mwt oot-
t?Ol,  and thet,  tbr.tO~,    the 8t    ti8tiOB   bl th.   10@18ture
:y:h;~l$p#ht~                                 B0xlug8ii 3Ortlly                       Bnforooaant Fund
                     lOh ti8M1                   108Z    8br11          k     81     808kd   8Bd trBll8-
far-4       on..toarthto the                 Ar8118b~O           Sohool hrna 8P4 three-fourths
t0   the    OOMr81           Qevenw       tund-   PUSt       k     held 88 the lQr O88iOn
ahlah 18 loatroll4                   rod bffeOtlTe.




                                                             HY”
                                                                                    ml011        ~1111~~
                                                                                             r\88iBtcfit



Hx:td                                                        EY